DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10, 13-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zbrzezny (US 2010/0044884).

    PNG
    media_image1.png
    645
    778
    media_image1.png
    Greyscale


Regarding claim 1, Zbrzezny discloses:
A method for adding at least one bump (three-dimensional surface 106, figure 1, ¶0022) to a solder pad (104 in figure 1, ¶0022), the method comprising: 
providing a substrate (102, ¶0021) having a metal layer (104, ¶0021) formed thereon and the solder pad formed from a portion of the metal layer (¶0021); 
applying a resist material (Figure 11, Block 1102, ¶0034) to the solder pad; 
patterning the resist material (Block 1102, ¶0034); 
additively applying a surface treatment (Block 1104, ¶0034) to the solder pad to produce the at least one bump (106) on the solder pad (104); 
and applying a second surface treatment the second surface treatment comprising an organic solderability preservative (¶0034, last sentence).
Regarding claims 2-4, Zbrzezny further discloses:
wherein the surface treatment comprises a metal, gold, and a nickel-gold alloy (“Ni/Au”, ¶0034).
Regarding claim 5, Zbrzezny further discloses:
wherein applying the surface treatment to the solder pad comprises electroplating metal to the solder pad , (¶0034, Block 1104) 
Regarding claim 6, Zbrzezny further discloses:
wherein patterning the resist material (Block 1102) comprises applying a photo-resist material to the surface treatment, exposing the photo-resist-2- 7064478.1Applicant(s): Western Digital Technologies, Inc.Application No.: 16/897,910material through a maskwork, and developing the photo-resist material to remove areas of the photo-resist material (¶0034).

wherein patterning the resist material (Block 1102) comprises printing a photo-resist material on the surface treatment (¶0036).
Regarding claim 9, Zbrzezny further discloses:
wherein additively applying the surface treatment comprises electroplating the surface treatment to the solder pad (block 1104, ¶0034).
Regarding claim 10, Zbrzezny further discloses:
wherein patterning the resist material (Block 1102) exposes a portion of the solder pad (104, ¶0034).
Regarding claim 13, Zbrzezny discloses:
A solder pad comprising: 
a metal layer (104), formed on a substrate (102) to form the solder pad; and 
a surface treatment (106) additively applied to the metal layer (104), the  surface treatment comprising  at least one bump (106, ¶0023); and 
a second surface treatment (¶0034) applied to the surface treatment (106), the second surface treatment comprising an organic solderability preservative (¶0034).
Regarding claims 14-16, Zbrzezny further discloses:
wherein the surface treatment comprises a metal, gold, and a nickel-gold alloy (“Ni/Au”, ¶0034).
Regarding claim 21, Zbrzezny further discloses:
wherein additively applying the surface treatment to the solder pad comprises electroplating metal to the solder pad (Block 1104, ¶0034).
Regarding claim 17, Zbrzezny discloses:

a metal layer (104) means formed on a substrate (102) means to form the solder pad; and 
a surface treatment means (106) additively applied to the metal layer means, the surface treatment means comprising at least one bump (106, ¶0021); and 
a second surface treatment means applied to the surface treatment, the second surface treatment comprising an organic solderability preservative (¶0034, last sentence).
Regarding claims 18-20, Zbrzezny further discloses:
wherein the surface treatment (12) comprises a metal, gold, and a nickel-gold alloy ((“Ni/Au”, ¶0034).
Regarding claim 22, Zbrzezny further discloses:
wherein additively applying the surface treatment means to the solder pad comprises electroplating metal to the solder pad (Block 1104, ¶0034).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zbrzezny in view of Yip (US 2008/0258297).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899